DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s submission filed 06/29/2022 has been entered.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:

In claim 2, the phrase “wherein compound of formula (I) optionally comprises a biological targeting moiety” has been replaced with the phrase --wherein the compound of formula (I) optionally comprises a biological targeting moiety--.  [Note: this amendment inserts the article “the” before the word “compound” to clarify antecedent support for subject matter].
In claim 12, the second line of the claim, the word “is” has been deleted. [Note: this amendment corrects a typographical error].
In claim 28, the first line the claim, the phrase “wherein compound” has been replaced with the phrase --wherein the compound--.  [Note: this amendment inserts the article “the” before the word “compound” to clarify antecedent support for subject matter].

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the presence of a 1,2,4-triazine and metal complex.  The closest prior art is Hajbi et al. (of record; 2009 Synlett 1: 92-96; “Hajbi”).  Hajbi teaches a compound comprising 1,2,4-triazine and Sn metal (Scheme 4); however, the 1,2,4-triazine is not complexed to the Sn metal, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618